

	

		II

		109th CONGRESS

		1st Session

		S. 987

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Mr. McCain (for himself

			 and Mr. Dorgan) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To restore safety to Indian women.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Restoring Safety to Indian Women

			 Act.

		2.FindingsCongress finds that—

			(1)national studies

			 indicate that Indian women experience domestic and sexual assaults at a far

			 greater rate than other groups of women in the national population;

			(2)there is

			 relatively little data on the rate of domestic violence perpetrated upon Indian

			 women in Indian country or the costs associated with responding to acts of

			 domestic violence in Indian country;

			(3)Indian tribes

			 have criminal jurisdiction to prosecute Indians who commit violations of tribal

			 law;

			(4)the Federal

			 Government has jurisdiction to prosecute specific enumerated crimes that arise

			 in Indian country under section 1153 of title 18, United States Code (commonly

			 known as the Major Crimes Act);

			(5)the Major Crimes

			 Act does not include provisions to provide Federal prosecutors the ability to

			 prosecute domestic violence assaults unless they rise to the level of serious

			 bodily injury or death;

			(6)national studies

			 conducted by law enforcement organizations show that domestic violence

			 disturbance calls are the most dangerous situations and pose the highest risk

			 to responding law enforcement officers;

			(7)the limited

			 arrest authority of the Bureau of Indian Affairs and Indian tribal law

			 enforcement agencies impacts the ability of law enforcement to properly respond

			 to acts of domestic violence; and

			(8)Federal and

			 tribal prosecutors and law enforcement services are hampered in their efforts

			 to address domestic violence by the lack of available criminal history

			 information for tribal ordinance offenders.

			3.PurposesThe purposes of this Act are as

			 follows:

			(1)To obtain data on

			 the rates of domestic violence perpetrated upon Indian women in Indian

			 country.

			(2)To close existing

			 gaps in Federal criminal laws to enable Federal, State, and tribal law

			 enforcement, prosecution agencies, and courts to address incidents of domestic

			 violence.

			(3)To address the

			 public safety concerns experienced by tribal police officers that arise in

			 responding to incidents of domestic violence.

			(4)To prevent the

			 serious injury or death of Indian women subject to domestic violence.

			4.DefinitionsIn this Act:

			(1)Attorney

			 generalThe term Attorney General means the Attorney

			 General of the United States.

			(2)SecretaryThe

			 term Secretary means the Secretary of the Department of the

			 Interior.

			(3)Indian

			 tribeThe term Indian Tribe has the same meaning as

			 in section 4 of the Indian Self-determination and Education Assistance Act (25

			 U.S.C. 450b).

			5.Domestic

			 violence habitual offenderChapter 7 of title 18, United States Code,

			 is amended by adding at the end the following:

			

				117.Domestic

				assault by a habitual offender

					(a)Any person who

				commits a domestic assault within the special maritime and territorial

				jurisdiction of the United States or Indian country and who has a final

				conviction on at least two separate prior occasions in Federal, State, or

				Indian tribal court proceedings for offenses that would be, if subject to

				Federal jurisdiction—

						(1)any assault,

				sexual abuse, or serious violent felony against a spouse or intimate partner;

				or

						(2)an offense under

				chapter 110A,

						shall be

				fined under this title, imprisoned for a term of not more than 5 years, or

				both, except that if substantial bodily injury results from a violation under

				this section, the offender shall be imprisoned for a term of not more than 10

				years.(b)For purposes of

				this section—

						(1)the term

				domestic assault means an assault committed by a current or former

				spouse, parent, child, or guardian of the victim, by a person with whom the

				victim shares a child in common, by a person who is cohabitating with or has

				cohabitated with the victim as a spouse, parent, child, or guardian, or by a

				person similarly situated to a spouse, parent, child, or guardian of the

				victim;

						(2)the term

				final conviction means the final judgment on a verdict of finding

				of guilty, a plea of guilty, or a plea of nolo contendere, but does not include

				a final judgment which has been expunged by pardon, reversed, set aside, or

				otherwise rendered void;

						(3)the term

				order of protection has the meaning given to such term by section

				2265(b);

						(4)the term

				serious violent felony has the meaning given to such term by

				section 3559(c)(2)(F);

						(5)the term

				State has the meaning given to such term by section

				3559(c)(2)G);

						(6)the term

				substantial bodily injury has the meaning given to such term by

				section 113(b)(1); and

						(7)the term

				sexual abuse has the meaning given to such term by section

				2242.

						.

		6.Enhanced arrest

			 authoritySection 4 of the

			 Indian Law Enforcement Reform Act (25 U.S.C. 2803) is amended—

			(1)in paragraph

			 (2)(A), by striking , or and inserting ; or;

			 and

			(2)in paragraph

			 (3)—

				(A)in subparagraph

			 (A), by striking , or and inserting a semi-colon;

				(B)in subparagraph

			 (B), by adding or at the end; and

				(C)by adding at the

			 end the following:

					

						(C)(i)the offense is a

				misdemeanor offense of domestic violence (as defined in section 117 of title

				18, United States Code); and

							(ii)the employee has reasonable

				grounds to believe that the person to be arrested has committed, or is

				committing, the

				offense;

							.

				7.Criminal records

			 database pilot project

			(a)In

			 generalThe Attorney General

			 shall make grants available pursuant to section 2001(b) of the Omnibus Crime

			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg(b)) to Indian tribes for

			 the development of tribal criminal history databases to document final

			 convictions of tribal domestic violence court adjudications, orders of

			 protection, stay away orders, and such other domestic violence criminal

			 history.

			(b)RequirementsA database developed under subsection (a)

			 shall include—

				(1)final convictions

			 by a tribal court order;

				(2)orders of

			 protection that are currently in effect and meet the requirements of section

			 2265(b) of title 18, United States Code;

				(3)a means to

			 provide tribal, Federal, and State law enforcement agencies with access to the

			 information in the database; and

				(4)safeguards to

			 prevent the dissemination of the information contained therein for other than a

			 criminal justice or law enforcement purpose.

				8.Study of

			 domestic violence in Indian country

			(a)In

			 generalThe Attorney General,

			 in consultation with the Secretary, the Director of the Indian Health Service,

			 and Indian tribes, shall conduct a study on the incidents of domestic violence

			 in Indian country.

			(b)ContentsThe

			 study conducted under subsection (a) shall—

				(1)determine the

			 extent of domestic violence in Indian country and its causes; and

				(2)identify

			 obstacles to—

					(A)the prevention of

			 incidents of domestic violence;

					(B)the appropriate

			 response to incidents of domestic violence;

					(C)adequate

			 treatment for victims of domestic violence; and

					(D)criminal

			 prosecution of domestic violence offenders.

					(c)Report

			 Not later than 1 year after

			 the date of enactment of this Act, the Attorney General shall transmit to

			 Congress a report regarding the study conducted under this section. This report

			 shall include recommendations, including legislative recommendations, to

			 address domestic violence in Indian country.

			(d)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to carry out this section.

			9.Conforming

			 amendmentsSection 2001(b) of

			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg(b)) is

			 amended—

			(1)in paragraph

			 (10), by striking and after the semicolon;

			(2)in paragraph

			 (11), by striking the period and inserting ; and; and

			(3)by adding at the end the following:

				

					(12)to develop

				tribal domestic violence criminal history databases for use by Indian tribal

				courts and tribal, State, and Federal law enforcement officers engaged in a law

				enforcement

				function

					.

			

